 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7
       KEVIN PINE, individually and on
       behalf of all others similarly situated,
 8
                              Plaintiff,
 9                                                    C17-1826 TSZ
           v.
10                                                    MINUTE ORDER
       A PLACE FOR MOM, INC.,
11
                              Defendant.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
            (1)    Having reviewed the Joint Status Report, docket no. 125, submitted by the
     parties, the Court hereby sets the following dates and deadlines:
15

16          JURY TRIAL DATE (5 days)                             May 18, 2020
            Deadline for mediation (the parties or the
17
            mediator shall advise the Court telephonically       May 22, 2019
            within 24 hours about the result of mediation)
18
            Discovery on class certification issues
                                                                 June 14, 2019
19          must be completed by
            Any motions related to class certification
                                                                 June 20, 2019
20          must be filed by

21          Deadline for joining parties                         August 1, 2019

22

23

     MINUTE ORDER - 1
 1             Any motion for leave to amend pleadings
                                                                        August 1, 2019
               must be filed by
 2             Disclosure of expert testimony under
                                                                        September 6, 2019
               FRCP 26(a)(2)
 3
               All motions related to discovery must be filed by        November 7, 2019
 4
               All remaining discovery must be completed by             December 20, 2019
 5
               Dispositive motions filing deadline (motions shall
 6             be noted, and any response and any reply shall be        January 30, 2020
               due, in accordance with LCR 7(d)(3))
 7             Deadline for filing motions related to expert
               testimony (including, for example, any “Daubert”         February 6, 2020
 8             motions) 1

 9             Motions in limine filing deadline                        April 16, 2020

10             Agreed Pretrial Order due 2                              April 30, 2020
               Trial briefs, proposed voir dire questions, and
11                                                                      April 30, 2020
               proposed jury instructions due
12                                                                      May 8, 2020
               Pretrial conference
                                                                        at 1:30 p.m.
13
             (2)    Notwithstanding LCR 16.1, the exhibit list shall be prepared in table
14   format with the following columns: “Exhibit Number,” “Description,” “Admissibility
     Stipulated,” “Authenticity Stipulated/Admissibility Disputed,” “Authenticity Disputed,”
15   and “Admitted.” The latter column is for the Clerk’s convenience and shall remain
     blank, but the parties shall indicate the status of an exhibit’s authenticity and
16   admissibility by placing an “X” in the appropriate column. The original and one copy
     of the trial exhibits are to be delivered to the courtroom at a time coordinated with Gail
17   Glass, who can be reached at 206-370-8522, no later than the Friday before trial. All
     other terms and conditions contained in the Minute Order Setting Trial Date and Related
18   Dates, docket no. 63, shall remain in full force and effect.

19
     1
20  At the direction of the Court, a deadline for all motions related to expert witnesses has been
   added. Any such motion shall be noted on the motion calendar no later than the third Friday
21 after filing (see LCR 7(d)).
     2
         The Agreed Pretrial Order shall be filed in CM/ECF and shall also be attached as a Word
22 compatible file to an e-mail sent to the following address: ZillyOrders@wawd.uscourts.gov.

23

     MINUTE ORDER - 2
 1        (3)    Plaintiff’s motion to compel discovery, docket no. 90, which was
   previously stayed, see Minute Order (docket no. 104), is NOTED for May 24, 2019, and
 2 will be decided, if appropriate, after mediation.

 3          (4)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 4
            Dated this 13th day of May, 2019.
 5
                                                     William M. McCool
 6                                                   Clerk
 7                                                   s/Karen Dews
                                                     Deputy Clerk
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 3
